         Case 2:19-cv-02390-JDW Document 23 Filed 04/21/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
PENNEY ROTHMALLER,                   :
                                     :               Case No. 2:19-cv-02390-JDW
            Plaintiff,               :
                                     :
      v.                             :
                                     :
UNIVERSITY OF PENNSYLVANIA           :
HEALTH SYSTEM, et al.,              :
                                     :
            Defendants.              :
____________________________________:

                                            ORDER

       AND NOW, this 20th day of April, 2020, upon consideration of the Motion of Defendants

The Trustees of the University of Pennsylvania and Clinical Care Associates for Summary

Judgment (ECF No. 15), it is ORDERED that the Motion is GRANTED.

       It is FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 56(a), JUDGMENT is

ENTERED in favor of Defendants and against Plaintiff.

       The Clerk of Court shall mark this case closed for statistical purposes.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
